DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/10/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 8/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1, 2, 4, 7, 9, 10, 12, 19, 20, 23, 25, 28-30, 33, 43-45 and 51 are pending. Claims 43-45 and 51 are withdrawn. Claims 1 and 33 have been amended. Claims 1, 2, 4, 7, 9, 10, 12, 19, 20, 23, 25, 28-30 and 33 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application LU92845 and PCT/IB2016/056054 filed on 10/8/2015 and 10/10/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/8/2015. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 12/10/2021. 
Claim 1 describes a method for generating a midbrain organoid, said midbrain organoid comprising “midbrain-specific structures”. Applicants use of the term “midbrain-specific structures” could convey multiple conflicting meanings to one of ordinary skill in the art. For example, midbrain-specific structures could indicate the presence of cell markers detectable via immunohistochemical staining which are indicative of the midbrain region and/or surrounding cerebral regions. Alternatively, it could indicate the presence of fully developed midbrain structures such as the cerebral peduncle, corpora quadrigemina or cerebral aqueduct which are unique to the midbrain. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. Furthermore, it is noted that the examiner is unable to find any special definition for the term “midbrain-specific structures” in applicant’s specification. If applicant disagrees, applicant may point to a specific reference in the specification where this term is defined. 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 12/10/2021. 
Claims 28 describes the method of claim 1 comprising (i) contacting neuroepithelial stem cells with a maintenance medium, (ii) contacting neuroepithelial stem cells which are cultured in a three-dimensional cell culture comprising a matrix with the differentiation medium (I) and (iii) contacting neuroepithelial stem cells with the differentiation medium (II). However, claim 1 contains reference to a differentiation medium. It is unclear if the differentiation mediums I and II referenced in claim 28 are the same as the differentiation medium referenced in claim 1. Furthermore, it is unclear if differentiation mediums I and II are used in addition or instead of the differentiation medium referenced in claim 1 since claim 28 simply states that “the method of claim 1 comprising”. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.  As a result, one of ordinary skill in the art would not understand how the differentiation medium referenced in claim 1 integrate with those referenced in claim 28.
 
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 12/10/2021. 
Claims 28 describes the method of claim 1 comprising steps (i) through (iii). It is unclear how steps (i) through (iii) integrate into the method steps of claim 1 since claim 28 simply states that “the method of claim 1 comprising”. As a result, one of ordinary skill in the art could interpret steps (i) through (iii) as subsequent method steps following those described in claim 1. Alternatively, one of ordinary skill in the art could interpret steps (i) through (iii) as occurring in place of those described in claim 1. Furthermore, it is unclear if steps (i) through (iii) must be completed in the order listed or combinations thereof. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9, 10, 12, 13, 20, 23, 25, 28-30 and 33 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Knoblich et al. US 2015/0330970A1. Published 11/19/2015 (hereinafter Knoblich, reference of record) as evidenced by Freeman et al. "Evolving concepts of gliogenesis: a look way back and ahead to the next 25 years." Neuron 80.3 (2013): 613-623 (hereinafter Freeman). This rejection is newly applied to address applicants claim amendments on 12/10/2021. A response to applicant’s traversal is found below. 
Knoblich describes a 3D in vitro culture method for brain organoid tissue derived from human pluripotent stem cells (Knoblich, para 28 and 29). Knoblich describes methods to control the brain organoid growth using different substrate matrix, culture medium and agitation conditions, corresponding to the limitations of claim 1 (Knoblich, para 29). Knoblich describes the use of patient-derived iPSCs to produce neuroepithelial stem cells, hence allowing the growth of human brain tissue without the need to obtain human fetal brain tissue samples, corresponding to the limitations described in claims 2, 4 and 7 (Knoblich, para 18, 28 and Fig 9). Knoblich describes dissociating human pluripotent stem cells from colony cultures and forming neuroepithelial stem cell colonies in culture as embryoid bodies, corresponding to the limitations described in claim 23 (Knoblich, para 70 and 149). Knoblich describes culturing the iPSCs on a three-dimensional matrix with preferred embodiments comprising stable gels like hydrogels and Matrigel, corresponding to the limitations described in claim 9 (Knoblich, para 29 and 30). Knoblich also describes culturing on extracellular matrix composed of natural molecules including collagen, gelatin, chitosan and methylcellulose, corresponding to the limitations described in claim 10 (Knoblich, para 30). Knoblich describes preferred embodiments wherein the suspension culture, especially the suspension culture after culturing in a 3D matrix, is stirred or shaken within a bioreactor, thus anticipating “agitating conditions” as recited in claims 1, 25 and 28 (Knoblich, para 39). Knoblich describes the use of different media to control the neuroepithelial stem cell differentiation and brain organoid development including media for pluripotent stem cell aggregate formation, differentiation and maintenance, corresponding to the limitations described in claim 20 (Knoblich, para 31-37). Knoblich describes the use of specific growth factors including Shh (SHH-pathway activator), Wnt, FGF, NGF (neurotrophins), Bmp and retinoids (antioxidants) among others, corresponding to the limitations described in the differentiation and maintenance medium components recited in claims 1, 12, and 28 (Knoblich, para 29, 33, 34 and 36). Knoblich describes culturing times greater than 7 days (one week) and isolates midbrain organoids at both early and late stages of development, corresponding to the limitations described in claims 29 and 30 (Knoblich, para 38, 71, figure 2 and example 3). Knoblich fully characterizes the resulting cultured brain organoid using immunohistochemical analysis among other techniques (Knoblich, para 71, 120 and example 3). Knoblich determined that the brain organoid contained neurons (Tuj1, green) and radial glial progenitors (Pax6, red) in typical large dorsal cortical regions within the organoid that recapitulates the apical-basal organization (Knoblich, para 72 and Fig 3). Knoblich further describes the radial glia of the brain organoids exhibiting characteristics seen in vivo including asymmetrical divisions (Knoblich, para 73 and Fig 4). As evidenced by Freeman, during development radial glia cells produce neurons, oligodendrocytes and astrocyte precursors (Freeman, pg 614 col 2). The examiner is unable to find an exact definition for oligodendrocyte progenitor cells in the instant specification outside of oligodendrocyte progenitor cells being “characterized” by the expression of NG2 (Instant spec, para 59 and 72). Thus, absent evidence to the contrary, radial glia cells are considered to be a type of oligodendrocyte progenitor cell, meeting the limitations of newly amended claim 1. It is noted that inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but that the subject matter is in fact inherent in the prior art reference, see MPEP 2112. Therefore, claims 1, 2, 4, 7, 9, 10, 12, 20, 23, 25, 28-30 and 33 are anticipated by the disclosure of Knoblich.  

Response to Traversal
It is noted that the instant rejection is newly applied since Freeman is added as a reference. However, some of applicant’s arguments are still relevant and are discussed below. 
Applicant traverses the rejection by arguing that Knoblich fails to disclose a midbrain organoid comprising one or more of astrocytes, oligodendrocytes, and oligodendrocyte progenitors as recited in newly amended claim 1. 
This argument has been fully considered, but is not found persuasive. As evidenced by Freeman, during development radial glia cells produce neurons, oligodendrocytes and astrocyte precursors (Freeman, pg 614 col 2). The examiner is unable to find an exact definition for oligodendrocyte progenitor cells in the instant specification outside of oligodendrocyte progenitor cells being “characterized” by the expression of NG2 (Instant spec, para 59 and 72). Thus, absent evidence to the contrary, radial glia cells are considered to be a type of oligodendrocyte progenitor cell, meeting the limitations of newly amended claim 1. It is noted that inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but that the subject matter is in fact inherent in the prior art reference, see MPEP 2112. 
Applicant further argues that the field of practice is very unpredictable in that het use of different cell types as progenitors to start the culture may result in different end products. Applicant emphasizes that the midbrain organoid recited in claim 1 are significantly different from the tissues obtained by Knoblich, lacking many of the structural features in terms of diverse cell types and spatial organization.
This argument has been fully considered, but is not found persuasive. As described in the 112b rejection, applicants use of the term “midbrain-specific structures” is considered indefinite as it could convey multiple conflicting meanings to one of ordinary skill in the art. Furthermore, although applicant argues that the brain organoid of Knoblich lacks many of the structural features in terms of diverse cell types and spatial organization, these limitations are not found in the present claim set. It is improper to import claim limitations form the specification. Though understanding the claim language may be aided by explained contained in the written description, it is important not to import claim limitations that are not part of the claim, see MPEP 2111.01, part II. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Knoblich (supra) as evidenced by Freeman (supra) as applied to claims 1, 2, 4, 7, 9, 10, 12, 20, 23, 25, 28-30 and 33 above and further in view of Tieng et al. "Engineering of midbrain organoids containing long-lived dopaminergic neurons." Stem Cells and Development 23.13 (2014): 1535-1547 (hereinafter Tieng, reference of record). This rejection is newly applied to address applicants claim amendments on 12/10/2021. A response to applicant’s traversal is found below.
A description of Knoblich and Freeman can be found above. Neither Knoblich nor Freeman expressly teach the use of FGF8 (fibroblast growth factor 8) as recited in claim 19.
Tieng describes a method for culturing midbrain organoids from iPSCs using culturing medium containing FGF8 among other growth factors (Tieng, materials and methods, para 3 pg 1536). Tieng experiments with different culturing times and fully characterizes the resulting midbrain organoids (Tieng, Fig 1, 2, 3 and methods section). 
It would have been prima facie obvious to one of ordinary skill in the art to substitute FGF8 as described by Tieng into the differentiation medium described by Knoblich. Knoblich teaches the use of bFGF and not FGF8 (Knoblich, para 29, 33, 34 and 36). Therefore, it would have been a matter of simple substitution for one of ordinary skill to select FGF8 rather than bFGF to meet the claim limitations. One would have been motivated to make this substitution in order to better control midbrain organoid differentiation and phenotype expression. One would have a reasonable expectation of success given the relative interchangeability of growth factors in culture medium and well documented effects of FGF8 in brain organoid development. 
Furthermore, the culturing time, growth factor and neurotrophin combinations within each differentiation medium could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the rejection by arguing both Knoblich and Tieng fail to disclose the same starting material for generating the claimed midbrain organoids. Applicant argues that NESCs are only mentioned as a transient population on the way from iPSCs to organoids in the disclosure of Knoblich. Applicant states that both Knoblich and Tieng use pluripotent stem cells (PSCs) as the starting material rather than neuroepithelial stem cells (NESC) as stated in claim 1. Applicant argues that NESCs derived from induced pluripotent stem cells (iPSCs) provide more flexibility in selecting a starting cell population since they can be directly obtained from an adult patient. 
This argument has been fully considered, but is not found persuasive. Instant claim 7 states that the neuroepithelial stem cells are produced from iPSCs. Furthermore, applicant’s specification states that “a neuroepithelial stem cell may be obtained by different means and methods known to the skilled artesian. For example, a neuroepithelial stem cell may be derived or obtained from pluripotent cells” (Instant specification, para 42). Thus, applicants starting material is in fact iPSCs rather than NESCs. NESCs simply represent an intermediate step in generating the claimed midbrain organoids. Knoblich fully describes iPSCs as starting material. Knoblich states that “said pluripotent cell is an induced pluripotent cell, especially an induced pluripotent cell that has been isolated form a patient” (Knoblich, claim 48). Knoblich describes dissociating human pluripotent stem cells from colony cultures and forming neuroepithelial stem cell colonies in culture (Knoblich, para 70 and 149). Thus, Knoblich describes NESCs derived from iPSCs. 
Applicant further cites the instant experimental section of the specification “Generation of midbrain organoids” to show that the use of this specific differentiation medium comprises two neurotrophins and an antioxidant which are essential features that lead to the generation of midbrain organoids as recited in claim 1 and 19. Applicant argues that neither Knoblich nor Tieng provide any incentive to include two neurotrophins and an antioxidant or to substitute FGF8 from the disclosure of Tieng into the culturing methods of Knoblich. 
This argument has been fully considered, but is not found persuasive. In fact, Knoblich describes the use of specific growth factors including Shh, Wnt, FGF, NGF (a neurotrophin), Bmp and retinoids (an antioxidant) among others, thus anticipating the differentiation and maintenance medium components recited in claim 1. Furthermore, Tieng describes a method for culturing midbrain organoids from iPSCs using culturing medium containing FGF8 among other growth factors (Tieng, materials and methods, para 3 pg 1536). Thus, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to substitute FGF8 as described by Tieng into the differentiation medium described by Knoblich. Knoblich teaches the use of bFGF and not FGF8 (Knoblich, para 29, 33, 34 and 36). Therefore, it would have been a matter of simple substitution for one of ordinary skill to select FGF8 rather than bFGF to meet the claim limitations. Furthermore, the culturing time, growth factor and neurotrophin combinations within each differentiation medium could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Other Relevant Prior Art 
Lancaster et al. "Generation of cerebral organoids from human pluripotent stem cells." Nature protocols 9.10 (2014): 2329-2340
Lancaster et al. "Cerebral organoids model human brain development and microcephaly." Nature 501.7467 (2013): 373-379

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699